DETAILED ACTION

Response to Arguments filed on 07/22/2021
In light of the examiner amended claims, the claim objection and 103 rejection, has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
	Below are the closest cited references based on additional search, each of which disclose various aspects of the claimed invention:
Freeman (US PG. PUB. 2007/0283115 Al) 
Baghsorkhi et al. (US PG. Pub. 2018/0004525) teach a decoder circuit decodes an instruction, but failed disclose the instant application instruction decoder to decode multiple guard tags. 
Kimura et al.  (US 6756921 B2) discloses a decoder for generating multiple quality data that different from instant application instruction decoder to decode multiple guard tags. 
Pomerene et al.  (US 4903196 A) discloses instruction decoder for decoding a sequence of program instructions to be executed by said system during an instruction decoding cycle but failed to disclose the instant application instruction decoder to decode multiple guard tags. 
Tobita et al.  (US 5452427 A) discloses decoding an instruction bit string but failed to disclose the instant application instruction decoder to decode multiple guard tags.

The prior art of record taken alone or in combination fails to teach and/or fairly suggest “an instruction decoder to decode a multiple guard tag setting instruction to control the memory access circuitry to trigger at least one memory access to update the guard tags associated with at least two consecutive blocks of one or more memory locations.” in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “in response to decoding of a multiple guard tag setting instruction, triggering at least one memory access to update the guard tags associated with at least two consecutive blocks of one or more memory locations.” in combination with other recited limitations in claim 16.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “in response to decoding of a multiple guard tag setting instruction, triggering at least one 
As dependent claims 2-15 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SAKHR A ALDAYLAM/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139